MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                            FILED
regarded as precedent or cited before any                               Mar 01 2019, 8:44 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Laurie Baiden Bumb                                       JoAnn Jacob Krantz
Bumb & Vowels, LLP                                       Kristin T.M. McLaughlin
Evansville, Indiana                                      Fine & Hatfield
                                                         Evansville, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

John E. Garland,                                         March 1, 2019
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         18A-DR-1764
        v.                                               Appeal from the Warrick Superior
                                                         Court
Sharon L. Garland,                                       The Honorable J. Zach Winsett,
Appellee-Petitioner                                      Judge
                                                         Trial Court Cause No.
                                                         87D01-1502-DR-1525



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-DR-1764 | March 1, 2019                   Page 1 of 9
[1]   John Garland (Husband) and Sharon Garland (Wife) dissolved their marriage.

      Husband appeals the trial court’s division and valuation of property, arguing

      that the trial court erred by finding that Wife rebutted the presumption that an

      equal division of property is just and reasonable and in its valuation of a

      property that it awarded Husband. Finding no error, we affirm.


                                                    Facts
[2]   In 1972, Wife and Husband married. On December 2, 2015, Wife filed a

      petition to dissolve their marriage. The parties owned two pieces of property

      relevant to this appeal.


[3]   In 1989, the parties purchased 78.73 acres (“78 Acre”). Following Wife’s

      petition, each party had this land appraised. Husband’s appraiser valued the

      land at $393,500; Wife’s appraiser determined its value to be $705,000.


[4]   In 2007, Wife inherited property (“Front 40”) from her father. On September

      25, 2015, Wife transferred the title to Front 40 to her brother for no

      consideration. Wife testified that she did not transfer this land in anticipation

      of filing her petition to dissolve the marriage.


[5]   A hearing on Wife’s petition took place on September 6, November 15, and

      December 12, 2017, and on January 3 and 25, 2018. On May 2, 2018, the trial

      court issued an order. On June 1, 2018, each party filed a motion to correct

      errors. Wife’s motion addressed in part the trial court’s order of an equalization

      payment from Husband to Wife. Husband contested in part certain findings of

      fact regarding Front 40 and the trial court’s valuation of 78 Acre. On June 21,
      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1764 | March 1, 2019   Page 2 of 9
2018, the trial court granted each party’s motion in part, noting that the errors

corrected were scrivener’s errors or “simple inadvertence.” Appellant’s App.

Vol. II p. 75. That same day, the trial court issued a corrected order, finding as

follows:


        13. The Wife received the “Front 40” as an inheritance upon the
        death of her Father.


        14. The Husband shall have no claim, right, or ownership
        interest whatsoever to the property known as the “Front 40”.
        Whatever right the Wife may have in this property, she holds free
        and clear from any claim from the Husband.


                                                ***


        17. The “Front 40” . . . accounts for the unequal distribution of
        property in this matter. All other property is equally divided
        between the parties. All other property is marital property
        subject to equal division and was acquired during the marriage in
        a manner other than inheritance and/or sufficiently commingled
        between the parties.


        18. The Court considered all relevant factors associated with IC
        31-15-7-5 and all other relevant factors in regard to all inherited
        and gifted property associated with the Wife’s family members
        and finds:


                a. The Husband contributed in no way or minimally to
                the acquisition of the “Front 40”. . . .
                b. The Wife alone acquired and had the right to acquire
                certain property through inheritance.
                c. The Husband’s earnings have been significantly higher
                and the Husband has less debt obligation than the Wife.

Court of Appeals of Indiana | Memorandum Decision 18A-DR-1764 | March 1, 2019   Page 3 of 9
                       d. There was insufficient evidence that the Wife
                       commingled the interest in the “Front 40”. . . .
                       e. The Husband’s name was not listed on the “Front 40”
                       property . . . .
                       f. The “Front 40” . . . [was] kept separate and distinct
                       from marital assets.
                       g. There was no evidence that either party’s conduct
                       contributed to the disposition or dissipation of assets any
                       more or any less tha[n] the other party.


      Appealed Order p. 2-3. The trial court then determined that the 78 Acre

      property would be Husband’s and valued the land at $549,338.57. Husband

      now appeals.


                                    Discussion and Decision
[6]   Husband raises several arguments, which we consolidate and restate as whether

      the trial court erred by finding that Wife rebutted the presumption that an equal

      division of property is just and reasonable and in its valuation of the parties’

      properties.1




      1
        Husband also contends that the trial court erred by failing to include the value of Front 40 when
      determining the amount of Husband’s equalization payment to Wife. Specifically, he argues that the value of
      the property should have been credited to Wife for purposes of the equalization payment. But as discussed in
      this opinion, the trial court determined that Wife was entitled to Front 40 for reasons that warranted an
      unequal division of marital assets. Crediting Wife with the value of the property for purposes of the
      equalization payment would have been contrary to the trial court’s determination that an unequal division of
      property was appropriate. Consequently, the trial court did not err by not including the value of Front 40
      when determining the amount of Husband’s equalization payment to Wife.

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1764 | March 1, 2019                    Page 4 of 9
                                    I. Division of Property
[7]   Husband first argues that the trial court erred by finding that Wife rebutted the

      presumption that an equal division of property is just and reasonable.

      Specifically, Husband argues that the trial court erred by finding that Husband

      “contributed in no way or minimally to the acquisition of the ‘Front 40’” and

      that “[t]here was no evidence that either party’s conduct contributed to the

      disposition or dissipation of assets any more or any less tha[n] the other party.”

      Appealed Order p. 3. Husband also challenges the trial court’s finding that his

      earnings have been significantly higher than Wife’s.


[8]   When entering a dissolution decree, the trial court must divide the parties’

      property. Ind. Code § 31-15-7-4. Under Indiana’s “one pot” approach to the

      division of marital property, all property owned by the spouses is put into the

      “marital pot,” where the property is subject to division. See I.C. § 31-9-2-98(b)

      (defining property as “all the assets of either party or both parties”); see also

      Barton v. Barton, 47 N.E.3d 368, 378-79 (Ind. Ct. App. 2015). Thus, whether

      the property was “owned by either spouse before the marriage,” individually

      “acquired by either spouse” before the parties finally separated, or acquired

      through the spouses’ “joint efforts,” I.C. § 31-15-7-4, in a dissolution action,

      there is a single “marital pot” and everything the spouses own is potentially

      divisible, see id.; I.C. § 31-9-2-98(b); see also Falatovics v. Falatovics, 15 N.E.3d

      108, 110 (Ind. Ct. App. 2014).




      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1764 | March 1, 2019   Page 5 of 9
[9]   Once the trial court has identified property to be included in the “marital pot,”

      the trial court must evaluate how to “divide the property in a just and

      reasonable manner[.]” I.C. § 31-15-7-4(b). Indiana Code section 31-15-7-5,

      which governs the division of marital property, provides:


              The court shall presume that an equal division of the marital
              property between the parties is just and reasonable. However,
              this presumption may be rebutted by a party who presents
              relevant evidence, including evidence concerning the following
              factors, that an equal division would not be just and reasonable:


                      (1) The contribution of each spouse to the acquisition of
                      the property, regardless of whether the contribution was
                      income producing.


                      (2) The extent to which the property was acquired by each
                      spouse:


                               (A) before the marriage; or


                               (B) through inheritance or gift.


                      (3) The economic circumstances of each spouse at the time
                      the disposition of the property is to become effective,
                      including the desirability of awarding the family residence
                      or the right to dwell in the family residence for such
                      periods as the court considers just to the spouse having
                      custody of any children.


                      (4) The conduct of the parties during the marriage as
                      related to the disposition or dissipation of their property.



      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1764 | March 1, 2019   Page 6 of 9
                       (5) The earnings or earning ability of the parties as related
                       to:


                                (A) a final division of property; and


                                (B) a final determination of the property rights of
                                the parties.


[10]   We will reverse a trial court’s division of marital assets only for error. DeSalle v.

       Gentry, 818 N.E.2d 40, 44 (Ind. Ct. App. 2004). The parties must overcome the

       presumption that the trial court considered and complied with the applicable

       law, and that presumption is one of the strongest presumptions applicable to

       our consideration on appeal. Id. We may not reweigh the evidence or judge

       the credibility of the witnesses, and we consider only the evidence most

       favorable to the trial court’s disposition of the marital property. Id.


[11]   The trial court made findings of fact regarding Front 40 to which Husband

       objects. In determining that Front 40 should be awarded to Wife, the trial court

       noted that Husband contributed in no way or minimally to the acquisition of

       the property; that Wife alone acquired and had the right to acquire the property

       through inheritance; that Husband’s earnings have been significantly higher and

       that Husband has less debt than Wife; that there was insufficient evidence that

       Wife commingled the interest in the property; that Husband’s name was not

       listed on the property; that the property was kept separate and distinct from

       marital assets; and that there was no evidence that either party’s conduct

       contributed to the disposition or dissipation of assets any more or any less than


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1764 | March 1, 2019   Page 7 of 9
       the other party. The trial court found these reasons, which are authorized by

       Indiana Code section 31-15-7-5, sufficient to divide the marital property

       unequally by awarding Front 40 to Wife.


[12]   Husband asserts that the trial court placed a disproportionate amount of weight

       on the fact that Wife inherited the property. He also contends that Wife’s

       testimony that she transferred Front 40 to her brother for reasons unrelated to

       her petition to dissolve the marriage was not credible. Husband’s arguments

       are simply requests that we reweigh the evidence and judge the credibility of the

       witnesses, which we may not do. And as for his argument regarding the trial

       court’s finding that Husband’s earnings have been higher than Wife’s, Husband

       offers only general statements and no specific facts about the parties’ respective

       financial situation. His argument on this basis is, therefore, unavailing.


[13]   Accordingly, we conclude that the reasons set forth by the trial court to justify

       its unequal division of the marital property are sufficient to satisfy the

       requirements of Indiana Code section 31-15-7-5.


                                       II. Value of Property
[14]   Husband next argues that the trial court erred in its valuation of 78 Acre. Trial

       courts have broad discretion in ascertaining the value of property in a

       dissolution action. E.g., Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). A

       trial court does not err in its valuation of property as long as sufficient evidence

       and reasonable inferences exist to support the valuation. Webb v. Schleutker, 891

       N.E.2d 1144, 1151 (Ind. Ct. App. 2008). If the trial court’s valuation is within

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1764 | March 1, 2019   Page 8 of 9
       the scope of the evidence, then the result is not clearly against the logic and

       effect of the facts and reasonable inferences before the court. Id. A trial court

       may determine the value of property by averaging two values offered by the

       parties; such valuation is within the scope of the evidence. Id.


[15]   Here, the trial court heard evidence from each party’s appraiser. Husband’s

       appraiser valued 78 Acre at $393,500; Wife’s appraiser found the value of the

       land to be $705,000. An average of these two values is $549,250. The trial

       court found the value of the property to be $549,338.57, a mere $89 more than

       the average of the two appraisals. Although Husband acknowledges that this

       Court has held that averaging appraisals is an acceptable method to value

       property, he nonetheless contends that the averaging of the appraisals in this

       case was not a reliable method for determining the property’s fair market value

       because the two appraisers used substantially different appraisal methods. But

       once again, Husband’s argument is a request that we reweigh the evidence,

       which we may not do. The trial court’s determination is within the scope of the

       evidence. See id. (finding the trial court’s determination of the value of farm

       equipment to be an average of the values offered by the parties and therefore

       within the scope of the evidence). Husband’s argument, therefore, is

       unavailing.


[16]   The judgment of the trial court is affirmed.


       Bailey, J., and Tavitas, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1764 | March 1, 2019   Page 9 of 9